Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 May 19, 2015

The Court of Appeals hereby passes the following order:

A15A1505. IN THE INTEREST OF N. S. H., a child (mother).

      The mother of minor child N. S. H. has filed a direct appeal from the juvenile
court’s order terminating her parental rights. Pursuant to OCGA § 5-6-35 (a) (12),
however, appeals from orders terminating parental rights must be made by filing an
application for discretionary review. See In the Interest of K. R., 285 Ga. 155 (674
SE2d 288) (2009). Accordingly, we lack jurisdiction to consider this direct appeal,
which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           05/19/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.